


EXHIBIT 10.4




[NAME & ADDRESS]                                [DATE]


Dear __________________:


Pursuant to the terms and conditions of the Company’s 2010 Long Term Incentive
Plan (the “Plan”) and the attached Award Agreement (within the meaning of the
Plan), you have been granted a Performance Stock Unit Award over a target number
of shares of Stock as outlined below (the “Target Grant”). Capitalized terms
that are not defined in this Notice of Grant are references to defined terms in
the Plan or the Award Agreement to which this Notice of Grant is attached. This
document is the “Notice of Grant” referred to in the Award Agreement.


Granted To:            __________________
Grant Date:            __________________
Performance Vesting Period:    __________________ ending __________________
Service Vesting Period:        __________________ ending __________________
Target Grant:            __________________


Subject to the terms of the Plan, the Award Agreement and this Notice of Grant,
your satisfying the Service Vesting Period requirements set forth herein and
depending on the Company’s achievement of the Performance Goals specified below
during the period beginning __________________ and ending __________________
(the “Performance Vesting Period”), you will be entitled to the number of shares
of Stock, if any, based on a percentage of the Target Grant as determined below,
with the maximum award equal to _____% of the Target Grant. The number of shares
of Stock to be delivered under this Award shall be based upon the Company’s
performance using the following performance criteria as certified by the
Committee:
(i)
the Company’s diluted earnings per common share from continuing operations
(“EPS”) growth; and

(ii)     the Company’s return on average tangible common stockholders’ equity,
which is defined as net income from continuing operations available to common
shareholders divided by average tangible common shareholders’ equity, with
average tangible common shareholders’ equity equal to average stockholders’
equity less the sum of (a) average intangible assets, net of their related
average deferred tax liability and (b) average preferred stock (“ROATCE”).
Both EPS and ROATCE will be measured on an absolute basis and on a relative
basis as compared to a peer group in accordance with the matrices as set forth
on Schedule A attached hereto (the “Performance Goals”). EPS growth and ROATCE
will each be weighted ____% in determining payout of the Award. In order to be
eligible to receive the number of shares of Stock determined in accordance with
the foregoing, you must remain employed with the Company or one of its
Subsidiaries through the Service Vesting Period as set forth above, except as
otherwise provided in the Performance Stock Unit Award Agreement.
By your signature below, you and Regions agree that this Award is granted under
and governed by the terms and conditions of the Plan, the Award Agreement and
this Notice of Grant.


Please sign one copy of this document and return it to Executive Compensation,
Regions Center, 16th Floor in the enclosed pre-addressed interoffice envelope.


______________________________________________________________________________________________________
Signature    Date


PLEASE KEEP A COPY FOR YOUR RECORDS




--------------------------------------------------------------------------------






PERSONAL & CONFIDENTIAL


PERFORMANCE STOCK UNIT AWARD AGREEMENT
Under the
REGIONS FINANCIAL CORPORATION
2010 LONG TERM INCENTIVE PLAN




You have been granted a Performance Award in the form of performance stock units
(“PSUs”) over shares of Stock (the “Award”) under the Regions Financial
Corporation 2010 Long Term Incentive Plan (the “Plan”), the terms and conditions
of which are incorporated in this document by reference as if fully set forth
herein. This document sets out some of the specific terms of your Award and
constitutes the Award Agreement required by the Plan. You should retain it for
future reference. You should also pay particular attention to the Plan and its
prospectus since they set forth other provisions applicable to your Award.
Capitalized terms that are not defined in this Award Agreement are references to
defined terms in the Plan or the Notice of Grant that is attached to this Award
Agreement. The prospectus for the Plan and the Plan document itself provide you
helpful information and explanations related to your grant. These documents are
currently accessible by logging in to your account at Solium Shareworks, the
online equity compensation management system for Regions Financial Corporation
(“Regions”). If you do not have access to a personal computer and would like
copies of the documents, please contact Executive Compensation at (205)
264-7341. You should note that in the event of any conflict or inconsistency
among the provisions of this Award Agreement, the Notice of Grant or the terms
and conditions of the Plan, the terms and conditions of this Award Agreement
will control.


The grant date of your Award, the date on which your Award vests and the vesting
conditions for your Award are set forth in the enclosed grant notice (“Notice of
Grant”). The number of PSUs referenced in the Notice of Grant is the target
number of PSUs subject to this grant (“Target Grant”). The number of shares of
Stock payable under this Award is contingent upon the extent to which the
performance goals specified in the Notice of Grant (the “Performance Goals”) are
determined to be achieved. Except as otherwise specified herein, at the end of
the performance period (including any Service Vesting Period) specified in the
Notice of Grant (the “Performance Period”), the Committee shall certify the
level of achievement of the Performance Goals and shall determine the number of
shares of Stock, if any, payable to you under this Award. In order to receive
such shares of Stock, you must still be employed by Regions or one of its
Subsidiaries through the end of the Performance Period (except as provided
below). On such date, the number of shares of Stock payable under this Award
will be issued and released to you.


During the Performance Period, the PSUs will be accounted for by the Company in
a bookkeeping account. Since this Award constitutes a grant of PSUs, there are
no voting rights applicable to these PSUs. During the Performance Period, all
ordinary cash dividends (as determined by the Committee in its sole discretion)
that would have been paid upon shares of Stock underlying these PSUs (based on
maximum achievement of the Performance Goals) had such shares of Stock been
issued will be accumulated (and deemed reinvested in shares of Stock based on
the then current value of a share of Stock) and paid at the time and based on
the actual number of shares of Stock that are paid out under this Award (the
“Dividend Equivalents”). Upon vesting of the PSUs and any Dividend Equivalents,
you may elect to satisfy any federal tax withholding requirements in whole or in
part by reducing the number of shares of Stock that would otherwise be issued to
you, to the extent and in the manner allowed by the Plan.


If, prior to delivery of shares of Stock under this Award, any of the following
events occurs, this Award will be treated as described below:


•
Your employment terminates due to your death, then as soon as practicable
following your death, the Performance Period and any other trading restrictions
imposed upon your Award will lapse, unless otherwise specifically prohibited by
applicable laws, rules or regulations, and shares of Stock equivalent to the
Target Grant under this Award will be issued to your estate.



•
Your employment terminates due to your Disability, then the Award will continue
to vest in accordance with its terms and you will be entitled to receive the
number of shares of Stock, if any, at the end of the Performance Period that you
otherwise would have received (i.e., based on actual achievement of the
Performance Goals) had your employment with Regions continued through the date
of delivery of such Stock. In the event your employment terminates due to your
Disability and your death occurs prior to the end of the Performance Period,
then as soon as practicable following your death, the Performance Period and any
other trading restrictions imposed upon your Award will lapse, unless otherwise
specifically prohibited by applicable laws, rules or regulations, and shares of
Stock equivalent to the Target Grant under this Award will be issued to your
estate.



•
If, prior to delivery of shares of Stock under this Award and any time on or
after November 30th of the year during which the Award is granted, you terminate
your employment due to retirement (on or after age 65 or on or after you attain
age 55 with





--------------------------------------------------------------------------------




10 years of service), then the Award will continue to vest in accordance with
its terms and you will be entitled to receive the number of shares of Stock, if
any, at the end of the Performance Period that you otherwise would have received
(i.e., based on actual achievement of the Performance Goals) had your employment
with Regions continued through the date of delivery of such Stock.


•
If prior to payment of this Award the Company terminates your employment without
Cause, then the Award will continue to vest in accordance with its terms and you
will be entitled to receive the number of shares of Stock, if any, at the end of
the Performance Period that you otherwise would have received (i.e., based on
actual achievement of the Performance Goals) had your employment with Regions
continued through the payment date, which amount shall be pro-rated for the
portion of the Performance Period between the Grant Date and the date your
employment terminated.



•
Notwithstanding anything in the Plan to the contrary, in the event a Change in
Control occurs then, upon the Change in Control, the Award will convert to a
Restricted Stock Unit over the number of shares of Stock underlying the Target
Grant, which Restricted Stock Unit shall vest and become payable in accordance
with the service-based vesting conditions set forth in the Notice of Grant,
provided you are still employed by the Company as of such payment date.
Notwithstanding the foregoing, if your employment is terminated by the Company
without Cause or by you for Good Reason, in each case, within the twenty-four
(24) month period following the Change in Control, such Restricted Stock Units
shall immediately vest and become payable.



Notwithstanding anything herein to the contrary, if this Award is determined to
be “deferred compensation” within the meaning of Section 409A of the Code,
becomes payable upon your separation from service with Regions and you are a
“specified employee” at the time of such separation from service, the shares of
Stock described above shall be issued to you on the date that is six months
after your separation from service, all as determined in accordance with Section
409A of the Code.


If your employment with Regions terminates during the Performance Period for any
reason other than those listed above, your Award will be forfeited as of your
termination date.


Any amounts paid or payable or shares of Stock delivered or deliverable under
this Award shall be subject to claw-back and/or forfeiture in accordance with
the terms of Applicable Law and the Company’s Compensation Recoupment Policy (or
any successor policy thereto), in each case, as in effect from time to time.


By signing the enclosed Notice of Grant, you acknowledge that you accept this
Award on the terms and conditions set forth in this Award Agreement, Notice of
Grant and the Plan and you further acknowledge and agree as follows: (1) that
this Award Agreement, the Notice of Grant and the Plan set forth the entire
agreement of Regions and you relating to the subject matter of this document and
supersedes and replaces all prior agreements and understandings with respect to
such subject matter; (2) that Regions and you have made no agreements,
representations or warranties relating to the subject matter of this Award
Agreement which are not set forth herein; (3) that no provision of this Award
Agreement may be amended, modified or waived unless such amendment, modification
or waiver is authorized by the Committee and is agreed to in writing signed by
an officer of Regions authorized to do so; and (4) that this Award Agreement is
binding on Regions’ successors and assigns. You also agree that Regions, the
Board and the Committee, in their oversight and conduct of the business and
affairs of Regions, may in good faith cause Regions to act or fail to act in a
way that prevents this Award from vesting. This Award Agreement is not intended
to and will not be interpreted to impose any liability upon Regions, the Board,
the Committee or any officer, agent or employee of Regions for any forfeiture of
the Award that results from such action or omission.


I congratulate you on your Award and thank you for your continued service to
Regions!


REGIONS FINANCIAL CORPORATION




/s/ Grayson Hall


Name:    Grayson Hall
Title:    Chairman, President and Chief Executive Officer




